Citation Nr: 0715587	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  03-08 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 30 
percent prior to October 6, 2006, and in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than November 6, 
1995, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that granted service connection for 
PTSD and assigned an initial 30 percent evaluation, effective 
November 6, 1995.  The veteran perfected a timely appeal of 
this determination to the Board.  In February 2005, the Board 
remanded the matter for additional development.

By a November 2006 rating decision, the RO assigned a 50 
percent evaluation for PTSD, effective October 6, 2006.  
Because the increase in the evaluation of the veteran's PTSD 
to 50 percent does not represent the maximum rating available 
for the condition, and because it is does cover the entire 
period from the initial grant of service, the veteran's 
challenge of the propriety of the initial evaluations remains 
a viable issue for appellate review, and the Board has 
identified this issue as listed on the cover page.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to an effective date earlier than 
November 6, 1995, for the grant of service connection for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  At least for period from September 25, 2006, the evidence 
of record shows that, although the veteran suffered 
occupational and social impairment due to his PTSD, the 
veteran was generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal, with 
symptoms such as anxiety, suspiciousness, sleep impairment, 
mild memory loss, and he had definite, but not considerable, 
impairment in the ability to establish and maintain effective 
and wholesome relationships with people, and psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite, but not considerable, industrial impairment.

2.  At least for period from September 25, 2006, the evidence 
of record shows that the veteran: denied active suicidal 
ideation but did have passive suicidal thoughts; was able to 
maintain his activities of daily living, to be oriented in 
all spheres, and to manage his own financial affairs; did not 
demonstrate obsessional rituals; had speech that was slow and 
sparse at points and quite agitated and pressured at others, 
but that was not illogical, obscure, or irrelevant; was a 
depressed man, but did not demonstrate near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; did not neglect 
personal appearance and hygiene; did not have a thought 
disorder; had eye contact and interaction that were 
appropriate, although his affect was extremely flat, except 
when he was agitated and angry; demonstrated difficulty in 
establishing and maintaining effective work and social 
relationships, but did not demonstrate inability to establish 
and maintain effective relationships; had ability to 
establish or maintain effective or favorable relationships 
with people that was considerably impaired and reliability, 
flexibility and efficiency that were so reduced as to result 
in considerable industrial impairment; does not demonstrate 
severe impairment in the ability to establish and maintain 
effective or favorable relationships with people or symptoms 
of such severity and persistence as to produce severe 
impairment in the ability to obtain or retain employment.


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 30 
percent for PTSD, for a period prior to September 25, 2006, 
have not been met.  38 U.S.C.A. §§ 1155, 5110(g) (West 1994; 
2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.130, 4.132 Diagnostic 
Code 9411 (1995; 2006).

2. The criteria for an initial evaluation of 50 percent for 
PTSD, for a period prior to October 6, 2006, have been met.  
38 U.S.C.A. §§ 1155, 5110(g) (West 1994; 2002); 38 C.F.R. 
§ 4.1, 4.3, 4.7, 4.130, 4.132 Diagnostic Code 9411 (1995; 
2006)

3. The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155, 
5110(g) (West 1994; 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.130, 
4.132 Diagnostic Code 9411 (1995; 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of a 
December 2005 letter from the AOJ to the veteran, which 
informed him of what evidence was required to substantiate 
his claim, including the criteria for to establish higher 
PTSD rating prior to November 1996, and of his and the VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit any relevant evidence and/or information 
in his possession to the AOJ. 

After this VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2006).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).   As the Board concludes 
below that the preponderance is against the veteran's claim 
for an increased rating, any questions as to the appropriate 
effective date to be assigned are rendered moot.  Therefore, 
despite any inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
notes, VA psychiatric examinations, a statement from the 
veteran's wife, correspondence regarding the veteran's 
employment, and written statements from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

II. Evaluations for PTSD 

The veteran argues that he is entitled to an initial 
disability rating in excess of 30 percent for the period 
prior to October 6, 2006, and an initial disability rating in 
excess of 50 percent, for his PTSD.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995). 

The veteran's psychiatric disability is evaluated under 
Diagnostic Code 9411, 38 C.F.R. § 4.130.

Between the time that the veteran filed for service 
connection for PTSD and the present, new rating criteria for 
psychiatric disorders, including PTSD, became effective 
November 7, 1996.  See 61 Fed.Reg. 52,695 (1996) (to be 
codified at 38 C.F.R. Part 4).  Where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  Thus, the Board 
will consider the regulations in effect both prior to and 
since November 7, 1996.  The Board observes, however, that 
when an increase is warranted based solely on the revised 
criteria, the effective date for the increase cannot be 
earlier than the effective date of the revised criteria.  See 
38 U.S.C.A. § 5110(g); VAOGCPREC 3-2000, 65 Fed. Reg. 33422 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Under the old criteria for rating service connected 
psychoneurotic disorders, the following applies:

A 30 percent rating is assigned when there is definite 
impairment in the ability to establish and maintain effective 
and wholesome relationships with people, and psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.

A 50 percent rating is assigned where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and where, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.

A 70 percent disability rating is warranted for severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people and psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.

A 100 percent rating is warranted when all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community, psychoneurotic symptoms 
exist that are totally incapacitating, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and the 
veteran is demonstrably unable to obtain or retain 
employment.

38 C.F.R. § 4.132, Diagnostic Code 9411.

Under the revised version of 38 C.F.R. § 4.130, Diagnostic 
Code 9411, the following applies:

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

A. Factual Background

In the instant case, the veteran was afforded a VA medical 
examination in December 1995.  On examination, the veteran 
reported that he lived alone, took care of his personal needs 
and surroundings, and currently worked as a specialist in 
health management part-time, as he could not function full 
time.  On mental status examination, the following was noted: 
that the veteran was carelessly groomed and kempt; that his 
speech was coherent and relevant; that he was well-learned 
and versed; that he was uptight, apprehensive, and easily 
irritable; that he had may schizoid features; that he lived 
with great fear, had to barricade his house, carried a weapon 
with him, but denied homicidiality or suicidiality; that he 
was very sensitive to tensions of life and uneasiness of 
mind; that he experienced auditory hallucinations in the form 
of three knocks echoing in this brain; that he had tortuous 
nightmares; that flashbacks were vivid and interfered with 
his daily activities; that he experienced exaggerated startle 
response and had remained very hypervigilant; the he felt 
alienated from society; that he sought solitude to company; 
that sensorium was clear, recent and remote memory normal; 
that attention and concentration span was satisfactory; and 
that insight and judgment were intact.  The veteran was 
diagnosed as having PTSD, chronic, delayed, severe, with 
secondary alcohol dependence in remission, and cannabis 
dependence in remission.

VA psychology notes dated from April 1997 to August 1997 
indicate that in July 1997 the veteran reported that he had 
some suicidal and homicidal thoughts and, specifically, that 
he had thoughts of killing someone and then killing himself, 
and that he did not have specific plans but had three guns in 
his home.

August 1997 VA notes indicate that the veteran complained of 
strained interpersonal relationships, difficulty maintaining 
stable employment, problems controlling feelings of anger, 
and poor impulse control.

On August 1997 VA consultation, the veteran reported that he 
had worked as a psychotherapist for the past ten years, but, 
due to conflict in the workplace, he had been unable to 
maintain full-time employment for more than a few months at a 
time, and that he was currently working two part-time jobs 
providing behavior therapy and counseling in a nursing home 
setting.  He also reported that he had infrequent contact 
with his brother and mother, and reported having no close 
friends.  On mental status examination, the following was 
noted: the veteran was oriented to time, place, and person; 
his narrative was well-organized but lacked detail; he was 
somewhat aggressive in the first few sessions of the 
evaluation, making unreasonable demands of the interviewer, 
making gestures of acting out violence, and engaging in a 
struggle for power with the interviewer; he was verbally 
assaultive with the interviewer when limits were set, making 
accusations that the interviewer was playing mind games with 
him; he agreed to complete the evaluation despite his 
suspicions and was cooperative for most of the remaining 
sessions; his range of affect during the course of the 
interview was limited to frustration and anger; at times his 
affect seemed inconsistent with the content of his speech; 
his short-term memory appeared to be intact, but he appeared 
to have difficulty remembering the sequence of some events in 
his life; the veteran reported having moderately distressing 
dreams once or twice a week related to the traumatic event 
which occurred while in transport.  The VA examiner made the 
following conclusions: that the veteran presented compelling 
examples of the problems he had been having since the 
military service, but that his account of social history was 
often lacking in detail and contained some inconsistencies; 
that although the veteran had minimal difficulty admitting to 
psychological distress, it appeared that he and made attempts 
to present himself as more accomplished and successful than 
he actually had been; and that it appeared that the veteran 
attempted to present himself as being more capable of 
aggressive behaviors than he actually may have been.  The 
examiner noted that, although the presentation was consistent 
with a diagnosis of PTSD, it called into question the 
validity of the veteran's self report of his current 
symptomatology.  However, it was noted that, given the 
results of his clinical presentation, it appeared that the 
veteran was accurate and honest in his report of 
symptomatology and that attempts to misrepresent himself were 
limited to aspects of his social history.  The veteran was 
diagnosed as having PTSD, occupational problems, and problems 
with his primary support group.  He was given a global 
assessment of functioning (GAF) score of 70.

On February 2005 VA medical consultation, it was noted that 
the veteran complained of sleep disturbance, but denied 
appetite, depressed mood, fatigue, mental illness, and mood.

The veteran was afforded another VA psychiatric examination 
on September 25, 2006.  On examination, the following was 
noted: that the veteran gave a history of multiple jobs, 
either quitting or being let go from these jobs in the past; 
that he currently was having difficulty at work, particularly 
keeping up with his paperwork; that he had no legal problems; 
that he worked half time doing home visits to children with 
behavior problems, and that he had been with them for three 
years; that he had been married twice, and that his current 
marriage had lasted for eight years; that he had no children; 
and that the relationship with his wife was very poor, as he 
was distant and emotionally isolated from everyone in his 
life.  On mental status examination, the following was noted: 
that the veteran was a depressed man with a very flat affect 
who spoke in monosyllables for most of the interview but, 
toward the end of the interview, became very agitated and 
spoke in a raised voice with pressure of speech; that there 
was no evidence of a thought disorder; that his eye contact 
and interaction in the session were appropriate although his 
affect was extremely flat, except when he was agitated and 
angry; that he was able to maintain his activities of daily 
living; that he was oriented in all spheres and managed his 
own financial affairs; and that rate and flow of speech was 
variable in that at the beginning of the interview, his 
speech was slow and sparse, but later in the interview he 
became quite agitated and pressured in his speech.  Also, it 
was noted that the veteran reported the following: when he 
was under stress, he heard what he called an "echo sound"; 
he denied active suicidal ideation but did have passive 
suicidal thoughts; he had no current homicidal ideation; his 
short and long term memories were poor, and he could not 
concentrate and did things like leaving the stove on at home, 
particularly in the last two to three years; when he got 
stressed, his brain froze and he could not think of anything; 
when asked if he was depressed, the veteran said he describes 
himself as apathetic; his sleep as extremely poor, estimating 
that the got about two hours of sleep a night and sometimes 
took naps in the daytime, and he had nightmares virtually 
every night; he had episodes during the day when he became 
stressed and could not think for remember things, and 
estimated that that occurred about ten times a week, mostly 
when he was at work; and he had a long history of angry, 
hostile outbursts, which had caused him difficulty at work 
and in his interpersonal life.  The veteran was diagnosed as 
having chronic and moderate to severe PTSD, and was given a 
GAF score of 42.  The examiner noted that the veteran stated 
that, since his last examination, his PTSD symptoms had 
worsened, and that he appeared to be significantly 
incapacitated both in his work situation, which was part 
time, and in his personal life.

In addition to medical evidence, the record also contains a 
January 2006 statement from the veteran's wife, in which she 
asserted the following: that in 2004-2005 the veteran and his 
wife had a four-year-old girl living with them whom they 
wanted to adopt; that the veteran had a lot of difficulty 
taking care of the girl due to his stress; that the veteran 
had such stress that he was unable to do things with the girl 
while his wife was at job-related activities or running 
errands; that, near the end of the girl's nine-month stay 
with the veteran and his wife, the veteran started saying 
that he could not deal with the stress any more, and that he 
needed more down time each day in order for him to be able to 
deal with the stress of work; that after repeated comments 
and seeing his increased stress and anger and increased 
difficulty sleeping, the veteran convinced his wife to have 
the girl returned to D.S.S.; that the veteran does not want 
to socialize with anyone, that his wife was forced to attend 
activities alone in order to be social, that the veteran was 
only involved in family obligations when absolutely need, and 
then only for short periods of time; that lately the veteran 
had been more angry, got angry very fast and without reason, 
had yelled and threatened people, always carried a weapons, 
and was very jumpy when he heard noises; that the veteran had 
memory problems when he was under stress; that the veteran 
often came home from work totally stressed because of some 
issue with a client or from his supervisor; and that 
sometimes it took several days for stress to become 
manageable, even when taking medication.  

The record also contains correspondence submitted by the 
veteran regarding incidents relating to the veteran's 
employment, dated December 2003 through May 2004.  A December 
2003 letter from the director at the veteran's former place 
of employment, a provider of psychiatric services, indicates 
that the veteran notified his employer in November 2003 that 
he resigned in September 2003, and expressed the opinion that 
the veteran's resignation did not approach the professional 
standards expected of licensed therapists, and that, at the 
time the veteran's notice was given, there were still 29 
cases active under his name.  An August 2004 letter to the 
veteran from the director of his place of employment, a 
family therapy clinic, indicates concern over problems the 
veteran had with keeping track of the number of sessions he 
was providing to clients.  A May 2004 letter to the veteran 
from the director of the veteran's place of employment, a 
society for the prevention of cruelty to children, expressing 
gladness at the fact that the veteran had rescinded his 
resignation, and indicated ways in which the veteran could be 
accommodated in the work place for his disabilities.



B. Analysis

The Board initially notes that where, as here, the question 
for consideration is the propriety of the initial evaluation 
assigned after the grant of service connection, evaluation of 
the medical evidence since the effective date of the grant of 
service connection and consideration of the appropriateness 
of "staged ratings" is required.  See Fenderson v. Brown, 
12 Vet. App. 119, 126 (1999).  In light of this, after a 
review of the record, the Board makes the following 
determinations: (1) the veteran's PTSD does not more closely 
approximate the criteria for a 50 percent rating than those 
for a 30 percent rating for a period prior to September 25, 
2006 under either the old or the new version of Diagnostic 
Code 9411; (2) the veteran's PTSD more closely approximates 
the criteria for a 50 percent rating than those for a 30 
percent rating for a period from September 25, 2006; and (3) 
the veteran's PTSD does not more closely approximate the 
criteria for a 70 percent rating than those for a 50 percent 
rating under either the old or the new version of Diagnostic 
Code 9411.

First, the Board finds that the veteran's PTSD does not more 
closely approximate the criteria for a 50 percent rating than 
those for a 30 percent rating for a period prior to September 
25, 2006, under either the old or new versions of Diagnostic 
Code 9411.  On December 1995 VA examination, it was noted 
that speech was coherent and relevant, and no circumstantial, 
circumlocutory, stereotyped speech, or otherwise irregular 
speech or flat or abnormal affect was noted, and on August 
1997 VA examination, range of affect during the course of the 
interview was limited to frustration and anger, but flattened 
affect or circumstantial, circumlocutory, or stereotyped 
speech was not noted.  Although the veteran reported tortuous 
nightmares and vivid flashbacks that interfered with his 
daily activities, panic attacks were not noted prior to 
September 25, 2006.  On December 1995 examination, no 
difficulty in understanding complex commands or impairment of 
short- or long-term memory, to the level of retention of only 
highly learned material or forgetting to complete tasks, was 
noted; rather, it was noted that recent and remote memory was 
normal, and that the veteran was well-learned and versed.  On 
August 1997 examination, the appeared to have difficulty 
remembering the sequence of some events in his life, but 
short-term memory appeared to be intact.  Furthermore, prior 
to September 25, 2006, it was not noted that the veteran had 
impaired judgment, impaired abstract thinking, or 
disturbances of motivation and mood but, rather, that 
attention and concentration span was satisfactory, and that 
insight and judgment were intact.

The Board notes that the veteran demonstrated some 
symptomatology that approximates the criteria of ratings in 
excess of 30 percent under the new version of Diagnostic Code 
9411.  First, prior to September 25, 2006, the veteran 
complained of strained interpersonal relationships and 
difficulty maintaining stable employment, and difficulty in 
establishing and maintaining effective work and social 
relationships is a symptom listed in the criteria for a 50 
percent PTSD rating.  Second, prior to September 25, 2006, 
the veteran complained of problems controlling feelings of 
anger and poor impulse control, and, on August 1997 VA 
examination, the veteran was noted to be aggressive in the 
first few sessions, before becoming more cooperative, and was 
noted to be uptight, apprehensive, and easily irritable, and 
impaired impulse control such as unprovoked irritability with 
periods of violence is a symptom listed in the criteria for a 
70 percent rating for PTSD.  Third, at one point in July 
1997, the veteran reported some suicidal and homicidal 
thoughts and, specifically, that he had thoughts of killing 
someone and then killing himself, and it was noted on 
examination in December 1995 that the veteran had may 
schizoid features, and that he experienced auditory 
hallucinations in the form of three knocks echoing in this 
brain.

However, despite this symptomatology, the Board finds that 
the veteran's PTSD does not more closely approximate the 
criteria for any rating in excess of 30 percent under 
Diagnostic Code 9411 than those for a 30 percent disability 
rating.  Significantly, the veteran was given a global 
assessment of functioning GAF score of 70 on August 1997 VA 
examination, and GAF scores ranging from 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and having 
some meaningful interpersonal relationships.  (GAF scores are 
a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.")  See 38 C.F.R. § 4.130; see also 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  
The Board also notes that, during the period in question, the 
veteran got married and stayed married, and although he 
complained about difficulty maintaining stable employment, it 
appears that the veteran was able to work as a licensed 
behavior therapist prior to September 25, 2006. 

In short, the evidence reflects that, prior to September 25, 
2006, although the veteran suffered occupational and social 
impairment due to his disability, the veteran was generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal, with symptoms such as anxiety, 
suspiciousness, sleep impairment, and mild memory loss.  The 
evidence also reflects definite, but not considerable, 
impairment in the ability to establish and maintain effective 
and wholesome relationships with people, and psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite, but not considerable, industrial impairment.

Second, the Board finds that the veteran's PTSD more closely 
approximates the criteria for a 50 percent rating than those 
for a 30 percent rating for a period prior to October 6, 
2006.  The Board notes the RO's November 2006 Supplemental 
Statement of the Case, in which it explained that the 
veteran's disability rating was to be increased from 30 
percent to 50 percent.  The RO based this increase on an 
October 6, 2006 VA PTSD examination showing that the 
veteran's PTSD has increased in severity, with a diagnosis of 
moderate to severe PTSD and a GAF score of 42.  Thus, 
according to the RO, a 50 percent rating was assigned from 
the date the examination, October 6, 2006, which was the date 
of entitlement.  However, the VA PTSD examination to which 
the RO referred, which indicated a GAF score of 42 for the 
veteran, was dated September 25, 2006, rather than October 6, 
2006.  Thus the date of entitlement for the veteran's 
increased rating to 50 percent, by the RO's analysis, should 
have been September 25, 2006 rather than October 6, 2006.  
Moreover, on September 25 2006 VA PTSD examination, the 
veteran's GAF score was 42, and GAF scores ranging from 41 to 
50 reflect any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  
See 38 C.F.R. § 4.130; DSM-IV, p 32.  The Board notes that 
"serious impairment" is consistent with the "considerable 
industrial impairment" criteria of the old version of DC 
9411.  Therefore, resolving doubt in the veteran's favor, the 
Board finds that the veteran's PTSD more closely approximates 
the criteria for a 50 percent rating under DC 9411 than those 
for a 30 percent rating for a period prior to October 6, 
2006.

Third, the Board finds that the veteran's PTSD does not more 
closely approximate the criteria for a 70 percent rating than 
those for a 50 percent rating under either the old or new 
versions of Diagnostic Code 9411.  On September 25, 2006 VA 
examination, the veteran denied active suicidal ideation but 
did have passive suicidal thoughts.  He was found to be able 
to maintain his activities of daily living, to be oriented in 
all spheres, and to manage his own financial affairs, and no 
obsessional rituals were noted.  Although his speech was 
noted to be slow and sparse at points and quite agitated and 
pressured at others, it was never noted to be illogical, 
obscure, or irrelevant.  The veteran was noted to be a 
depressed man, but near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively was not indicated.  Neglect of 
personal appearance and hygiene was not noted.  There was no 
evidence of a thought disorder, and eye contact and 
interaction were appropriate, although his affect was 
extremely flat, except when he was agitated and angry.

The Board notes that, to an extent, impaired impulse control 
and difficulty in adapting to stressful circumstances 
(including work or a worklike setting), which are criteria 
for a 70 percent PTSD rating under the new version of 
Diagnostic Code 9411, have been demonstrated.  It was noted 
on September 25, 2006, VA examination that the veteran had a 
long history of angry, hostile outbursts, which had caused 
him difficulty at work and in his interpersonal life, and 
that he appeared agitated during his examination.  Also, the 
veteran's wife has asserted that the veteran does not want to 
socialize with anyone, that his wife was forced to attend 
activities alone in order to be social, that the veteran was 
only involved in family obligations when absolutely needed, 
and then only for short periods of time, that lately the 
veteran had been more angry, got angry very fast and without 
reason, and had yelled and threatened people, and that he had 
not been able to handle stress of adopting their foster 
child.  Furthermore, correspondence regarding the veteran's 
employment indicates that he had difficulties with work, and 
had had some angry encounters with coworkers.

However, considering all of the evidence of record, the Board 
does not find that the veteran's PTSD more closely 
approximates the criteria for a 70 percent rating than those 
for a 50 percent rating.  Despite the veteran's 
symptomatology, and despite the veteran's assertion on 
September 25, 2006, VA examination that his relationship with 
his wife was very poor and that he was distant and 
emotionally isolated from everyone in his life, the veteran 
has maintained his marriage for many years.  Also, while 
demonstrating some difficulty maintaining stable employment 
and reporting that he worked half time and was currently 
having difficulty at work, particularly keeping up with his 
paperwork, the veteran has been able to continue working as a 
professional licensed behavior therapist, and at the time of 
his September 25, 2006, VA examination had been at his 
current job, which consisted of making home visits to 
children with behavior problems, for three years.  
Furthermore, while the veteran has been noted to become 
irritable, particularly in stressful situations, he has 
reportedly had no legal problems, and no periods of violence 
have been noted.

The Board thus finds that, for the period beginning September 
25, 2006, the veteran has demonstrated difficulty in 
establishing and maintaining effective work and social 
relationships, he has not demonstrated inability to establish 
and maintain effective relationships.  The Board also finds 
that, for a period from September 25, 2006, the evidence 
demonstrates that the veteran's ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and reliability, flexibility and 
efficiency are so reduced as to result in considerable 
industrial impairment; the evidence, however, does not 
demonstrate severe impairment in the ability to establish and 
maintain effective or favorable relationships with people or 
symptoms of such severity and persistence as to produce 
severe impairment in the ability to obtain or retain 
employment.  With regard to this, the Board notes the 
assessment of the September 25, 2006, VA examiner, that the 
veteran appeared to be significantly incapacitated both in 
his work situation, which was part time, and in his personal 
life, and the Board specifically notes that the word 
"significantly" more closely approximates the word 
"considerably" than the word "severely".

Finally, the Board notes that the veteran's noted GAF score 
for a period from September 25, 2006, is 42, and that GAF 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130; DSM-IV, p 32.  The 
veteran's symptomatology does not include symptoms such as 
suicidal ideation, severe obsessional rituals, or frequent 
shoplifting, nor has he demonstrated analogously serious 
symptoms.  To the extent that the veteran has demonstrated 
serious impairment in social, occupational, or school 
functioning, the Board finds that such "serious impairment" 
is consistent with the criteria for a 50 percent rating under 
both the old and new versions of Diagnostic Code 9411, and 
does not, when considered with all of the evidence of record, 
compel a rating in excess of 50 percent for PTSD.

Accordingly, an initial evaluation in excess of 30 percent 
for PTSD for a period prior to September 25, 2006, is not 
warranted, an initial evaluation for PTSD of 50 percent for a 
period to October 6, 2006, is warranted, and an initial 
evaluation for PTSD in excess of 50 percent is not warranted.

Although the veteran may believe that his current ratings do 
not adequately reflect his degree of disability, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD, for a period prior to September 25, 2006, is 
denied.

Subject to the provisions governing the award of monetary 
benefits, entitlement to an initial evaluation of 50 percent 
for PTSD, for a period prior to October 6, 2006, is granted.

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.


REMAND

In his Substantive Appeal, received by VA in April 2003, the 
veteran expressed disagreement with the effective date of 
November 6, 1995, which was assigned in the RO's May 2002 
rating decision.  Because the filing of a notice of 
disagreement initiates appellate review, the claim must be 
remanded for the preparation of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995).  Therefore this issue must be 
remanded in order for the RO to issue a Statement of the 
Case.


Accordingly, the case is REMANDED for the following action:

With respect to the issue of entitlement 
to an effective date earlier than November 
6, 1995, for the grant of service 
connection for PTSD, the RO should furnish 
the veteran and his representative a 
Statement of the Case in accordance with 
38 U.S.C.A. § 7105 (West 2002).  The 
veteran and his representative should 
clearly be advised of the need to file a 
Substantive Appeal following the issuance 
of the Statement of the Case if the 
veteran wishes to complete an appeal from 
that decision.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


